Citation Nr: 0122858	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose Arturo Juarbe-Ortiz, M.D.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel
INTRODUCTION

The veteran served on active duty from June 1970 to October 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This claim was first before the Board 
in August 1999.  It was remanded for further evidentiary 
development, to include a period of observation and 
evaluation, and an examination with an opinion regarding the 
relative impact of the veteran's service connected 
psychiatric disorder as opposed to his non-service connected 
disorders.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran failed to cooperate in a scheduled 
examination and period of observation and evaluation in 
September 1999.

3.  The competent and probative evidence of record shows that 
the veteran's service-connected schizophrenic disorder is 
manifested by isolation; flat affect; poor insight; and 
hostile and depressed mood.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected schizophrenia have not been met.  38 
U.S.C.A. §§ 1155, 5103A  (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.130 
Diagnostic Code 9204 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

During the course of this appeal, the veteran has been 
provided with several VA rating examinations.  The veteran 
has also been provided a statement of the case and 
supplemental statements of the case, which included all of 
the relevant law and regulations, informing him of what 
evidence was needed to support a higher rating.  He has been 
afforded a hearing and, in March 2001, the RO informed the 
veteran of the new law (VCAA) and any potential impact.  
There is no indication that there is any evidence available 
that is relevant to this appeal.  For these reasons, the 
Board finds that the VA has complied with the heightened 
requirements of VCAA and the new regulations, and that this 
claim can be equitably adjudicated.

In the August 1999 Board remand of this claim it was noted 
that the report of the May 1997 VA examination concluded with 
a GAF of 60-50.  GAF (Global Assessment of Functioning) is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  This global assessment of 
functioning would include all factors.  It was further noted 
that the report indicated that the veteran had alcohol abuse 
and personality disorders and the doctor stated that the 
veteran's personality characteristics interfered greatly with 
his behavior.  It was also noted that the July 1998 RO 
hearing testimony of Dr. Juarbe and the August 1998 VA 
psychiatric examination presented single GAF scores and did 
not distinguish the effects of the service-connected 
disability from those of the non service-connected disorders.  
The Board concluded that an opinion should be obtained which 
would distinguish service- connected from non-service-
connected disability manifestations.

The Board noted that because the rating criteria require 
evidence as to manifestations which may be episodic and which 
involve interaction with others, a thorough examination 
should be done during a period of hospitalization for 
observation and examination.  The Board requested very 
specific information regarding the manifestation of the 
veteran's service connected disability.  These requests were 
as follows:

1.  The veteran should be scheduled for a 
period of hospitalization for observation 
and examination.

2.  During the period of hospitalization 
for observation and examination, the 
veteran should be given a VA psychiatric 
examination.  The claims folder, 
including this REMAND, should be made 
available to the examiner for review.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should 
express the following opinions:

a.  Does the service-connected 
schizophrenia result in difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?  
If so, describe how the service-connected 
disability restricts the veteran's 
ability to work.

b.  What would be the appropriate GAF 
score for the service-connected 
disability alone?

c.  Does the service-connected 
schizophrenia result in gross impairment 
in thought processes or communication?  
If so, describe the impairment.

d.  Does the service-connected 
schizophrenia result in persistent 
delusions or hallucinations?  If so, 
describe the content.

e.  Does the service-connected 
schizophrenia result in grossly 
inappropriate behavior?  If so, describe 
the behavior.

f.  Does the service-connected 
schizophrenia result in persistent danger 
of hurting himself or others?  If so, 
describe any suicidal or homicidal 
thoughts or behavior.

g.  Does the service-connected 
schizophrenia result in intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene)?  If so, describe the 
manifestations.

h.  Does the service-connected 
schizophrenia result in disorientation to 
time or place?  If so, describe the 
objective evidence of such impairment.

i.  Does the service-connected 
schizophrenia result in memory loss for 
names of close relatives, his own 
occupation, or his own name?  If so, 
describe the objective evidence of such 
impairment.

j.  Does the service-connected 
schizophrenia result in obsessional 
rituals which interfere with routine 
activities?  If so, report the rituals 
observed.

k.  Does the service-connected 
schizophrenia result in his speech being 
intermittently illogical, obscure, or 
irrelevant?  If so, describe the content.

l.  Does the service-connected 
schizophrenia result in impaired impulse 
control (such as unprovoked irritability 
with periods of violence), as 
distinguished from the effects of the 
personality disorder?  If so, describe 
the impairment related to service- 
connected and non-service-connected 
disorders.

m.  Does the service-connected 
schizophrenia result in near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively?  If so, describe the 
manifestations.

n.  Does the service-connected 
schizophrenia affect the veteran's 
judgment?  If so, describe the 
impairment.

o.  Does the service-connected 
schizophrenia affect the veteran's mood?  
If so, describe his mood.

p.  Does the service-connected 
schizophrenia affect his relationship 
with others?  If so, describe the 
impairment.

q.  Describe any other symptomatology or 
state that there are no other symptoms.

The examiner was asked to provide a complete rationale for 
all opinions expressed.  The veteran was notified that it was 
his responsibility to report for the examination and to 
cooperate in the development of the claim, and that the 
consequences for failure to report for a VA examination 
without good cause could include denial of the claim.  

As noted in the August 1999 Board remand, the veteran 
underwent VA examination in May 1997.  The report of that 
examination shows the veteran reporting that sometimes he 
lives with his girlfriend, but that when they have a 
disagreement he leaves and lives with his mother.  He 
reported that he takes Trilafon, however it was noted that a 
check of the computer showed that the prescription was from 
1995, which was also the last time he had been seen at the 
mental hygiene clinic.  He was questioned about this and 
stated that he still takes Trilafon, even though the pills 
are outdated.

He complained of having a lot of anger inside and reporting 
that he used to hurt himself physically.  He stated that he 
did not have any respect for the lives of other people.  He 
reported that he thought he would be able to kill someone 
else and sleep without any problems.  He seemed to boast 
about his homicidal threats, which had been mostly against 
women he had relationships with.  He was contradictory when 
he spoke about his need for help.  He noted that he came to 
the hospital seeking admission because he felt suicidal, but 
then requested discharge the next day against medical advice 
because he could not be in a restricted place.  He reported 
that sometimes he goes out with his girlfriend and between 
them they consume over $125.00 in alcohol.  He spoke angrily 
about everything and everybody, projecting his problems onto 
others.

Objective findings showed he was adequately dressed and 
groomed.  He was very well aware of the interview situation.  
In a passive way he was manipulative, and quite verborreic.  
He was relevant and coherent.  The content of his thoughts 
dealt mostly around his hostility towards others.  He spoke 
very ambivalently in terms of himself and also in 
relationship with others, especially women.  He gave the 
impression that he was proud that he has a gun, and that he 
has threatened to kill women with it.  He spoke about being 
depressed but was not considered actively suicidal.  His 
expressions were strongly aggressive, and very negativistic.  
He referred that he did not trust anyone.  His affect was 
flat.  His mood was definitely angry.  He was oriented times 
three.  His memory was adequate.  His intellectual 
functioning was maintained.  Judgment was fair, but insight, 
despite the knowledge that he says he has in terms of his 
condition, was very superficial and poor.  Axis I diagnosis 
was schizophrenic disorder, undifferentiated type and alcohol 
abuse.  Axis II diagnosis was borderline personality with 
passive aggressive and some antisocial features.  GAF was 
estimated to be 50-60.  

At a hearing conducted in July 1998, Dr. Jose Arturo Juarbe 
Ortiz presented testimony on behalf of the veteran.  Dr. 
Juarbe stated that he had reviewed the veteran's claims 
folder and had met with him on one occasion.  He reported 
that the veteran does not relate to anyone, not even his 
mother.  He noted that the veteran has a very strong dislike 
for women and he theorized that this was due to paranoia and 
latent homosexuality.  He stated that the veteran cannot be 
confined in the VA hospital because he is afraid that his 
latent homosexuality will be exposed.  Dr. Juarbe opined that 
the veteran was extremely sick and posed a danger to himself 
and others.  He rendered an opinion that the veteran's GAF 
was approximately 20-30.  He further stated that in his 
opinion the veteran would get worse.

A review of outpatient treatment records, dated from April 
1997 to July 1998 was essentially negative for treatment for 
his psychiatric condition.  He was seen in April 1997 with 
complaints of depression and was prescribed Paxil.  

The report of a VA examination, conducted in August 1998, 
shows the veteran complaining that his nervous condition is 
worse.  He denied the use of alcohol or drugs, reporting that 
he has not been drinking for many years, and that when he 
drinks he gets violent.  He reported taking Valium and 
Butalbital for his headaches for many years.  Objective 
findings showed he was clean and adequately dressed and 
groomed.  He was alert and oriented times three.  His mood 
was guarded and tense.  His affect was constricted.  His 
attention was good.  His concentration was good.  His memory 
was good, and his speech was clear and coherent.  No thought 
or perceptual disorder was elicited.  He was not 
hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  Axis I diagnosis was schizophrenia, residual type, 
Barbiturates dependence.  Axis II diagnosis showed mixed 
personality disorder with borderline, passive aggressive, and 
antisocial personality features.  GAF was estimated to be 50.

A Social and Industrial Field Survey, conducted in September 
1998 showed that the veteran has been unemployed since 1975 
and that he takes Diazepam for his nervous disorder.  He 
reported that he hears voices, feels persecuted, has frequent 
nightmares, and has poor tolerance with females and children.  
During the day he watches television and looks out from the 
porch.  The veteran's mother stated that he is always 
secluded in his room, gets upset easily, and does not trust 
anyone.  No neighbors were interviewed.

The report of a VA hospital summary, dated September 7, 1999, 
shows the veteran admitted for a period of observation and 
evaluation.  It was noted that less than twelve hours after 
admission he demanded to leave the hospital and was 
discharged against medical advice.  He was described at 
discharge as alert, coherent, not hallucinating, delusional, 
suicidal, or homicidal.  He left before the evaluator could 
examine him.  A diagnosis of schizophrenia by history was 
entered, with an estimated GAF of 60.

Notes from this hospital stay do show a preliminary 
evaluation and history conducted.  It was noted that the 
veteran was not receiving any psychiatric medication, and had 
not had any for the prior two years.  He stated that he felt 
depressed, angry, and heard an external voice.  He referred 
suicidal and homicidal ideations against everybody if they 
bother him, with no plan or intent.  He stated that he could 
not stand humankind, and had no interest in associating with 
others.  He stated that he feels better alone and that he 
locks himself in his room.  He denied any present use of a 
controlled substance.  He stated that he has been under 
psychiatric care through VA and that his symptoms have been 
under control without the need for medications.  

Further notes from this hospital stay show he was noted to 
have good eye to eye contact.  He was noted to be rational, 
coherent and logical with no evidence of perceptual or 
thought disorder.  He was not suicidal or homicidal.  His 
mood was angry and hostile and affect was appropriate.  He 
was alert and oriented times three.  He is memory was well 
preserved for all events.  Judgment and insight were noted to 
be superficial.  GAF was once again noted to be 60.

The Board notes that the veteran initiated his current claim 
for an increased rating for schizophrenia in a statement 
received in April 1997.  Under the revised scheduler criteria 
effective November 7, 1996, a 50 percent evaluation 
contemplates reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as: flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation envisions a lowered occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9204.  The revised scheduler criteria 
incorporate the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  As the veteran initiated 
his claim after the effective date of the new rating 
criteria, only those criteria need to be examined in the 
disposition of his claim.  

As noted earlier in this decision, this claim was remanded in 
August 1999.  The purpose of this remand was to evaluate the 
veteran during a period of observation and evaluation at a VA 
medical facility in order to differentiate between the 
disability attributable to his service connected 
schizophrenia and that attributable to non-service connected 
disorders.  38 C.F.R. § 3.655 provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase, the claim shall be denied.  It 
further provides that for the purposes of this section, the 
terms "examination" and "reexamination" include periods of 
hospital observation when required by VA.

The Board finds that the criteria for an evaluation in excess 
of the currently assigned 50 percent have not been met under 
the revised criteria.  The veteran's affect was characterized 
as flat at the time of his May 1997 VA examination, one of 
the criteria for a 50 percent evaluation, and he did report a 
history of hallucinations.  However, the several examinations 
and hospital records do not confirm persistent psychotic 
symptoms.  The mental status examination in August 1998 
showed that the veteran's speech was clear and coherent, his 
concentration was good as was his memory and attention.  
Likewise, judgment and insight were described as fair at the 
time of the examination.

The Board finds that the preponderance of the evidence is 
against a 70 percent evaluation under the revised criteria.  
The examiners gave GAF scores of 50-60 in May 1997, 50 in 
August 1998, and 60 in September 1999.  These scores are 
consistent with moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  See DSM IV.  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Although Dr. Juarbe opined a GAF of 20-30 at the veteran's 
hearing, as noted in the August 1999 remand, this opinion did 
not differentiate regarding the veteran's service connected 
and non-service connected mental disorders.  Additionally, 
Dr. Juarbe reported seeing the veteran on only one occasion.  
Those findings are not consistent with the other competent 
evidence on file.

Finally, the Board must note that the veteran has failed to 
cooperate in a period of observation and evaluation ordered 
by the August 1999 Board remand.  The veteran has submitted 
statements to the effect that he is incapable of staying at 
the VA hospital because he feels confined.  He has complained 
that his accommodations were dirty, and that he was not 
allowed to smoke.  The Board does not find his arguments 
convincing.  Furthermore, records of his brief stay show him 
evaluated with a GAF of 60.  As it was not possible, due his 
brief stay, to attempt to differentiate between his service 
connected and nonservice connected disabilities, the Board 
must rely on the evidence of record.  That evidence, however, 
does not warrant an evaluation in excess of the currently 
assigned 50 percent.



ORDER

Entitlement to an increased evaluation, in excess of 50 
percent, for schizophrenia, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

